 In the Matter ofHILL BROTHERSVENEER COMPANYandUNITED VENEER& LUMBER WORKERS, LOCAL INDUSTRIAL UNION, C. I. O.Case No. R 5595.Decided July 10,190Mr. Wilbur F. PellandMr. Ralph Adams,of Shelbyville,Indiana,for the Company.Mr. Howard L. McNamara,of Indianapolis,Ind. for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Veneer & Lumber Workers,Local Industrial Union, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Hill Brothers Veneer Company, Edinburgh,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeWilliam I. Shooer, Trial Examiner.Said hearing was held at Edin-burgh, Indiana, on June 25, 1943.The Company and the Unionappeared at and participated in the hearing, and all parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, ,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHill Brothers Veneer Company is a partnership with its principalplace of business at Edinburgh, Indiana, where it is engaged in the,manufacture of veneer.During the first 3 months of 1943, the Com-pany purchased raw materials from points outside the State of Indiana51 N. L. R B., No 45200 HILL BROTHERS VEIIEER COMPANY201valued in excess of $6,000.During the same period the Companyshipped finished products to points outside the State of Indianavalued in excess of $40,000.II.THE ORGANIZATION INVOLVEDUnited Veneer & Lumber Workers, Local Industrial Union, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 17, 1943, the Union requested recognition as the exclusivecollective bargaining representative of the Company's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced into evi-dencQ at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company at its Edinburgh, Indiana, plant, excluding all super-visory employees, clerical employees, salesmen, truck drivers, .and em-ployees directly connected with management, constitute an appro-priate unit.The Company took no position with respect to the unit.Evidence introduced at the hearing indicates that the employeesclaimed by the Union constitute a well-defined homogeneous group.We find that all production and maintenance employees of theCompany at its Edinburgh, Indiana, plant, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, clerical employees, salesmen, and truck drivers,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongi The Field Examiner reported that the Union presented 21 membership applicationcards bearing apparently genuine signatures of persons w hose names appear on the Com-pany'spayroll for the period ending June 3, 1943.There are approximately 47 employeesin the appropriate unit. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDI u cTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hill BrothersVeneer Company, Edinburgh, Indiana, an election by secret ballot shallbe conducted, as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United States,who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by the United Veneer & LumberWorkers, Local Industrial Union, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.